Citation Nr: 1510344	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 27, 2014.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980 and from November 1983 to October 1994, including service in Southwest Asia in support of Operation Desert Storm/Shield.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that granted service connection for PTSD and assigned an initial 30 percent rating, effective February 18, 2010.  In a subsequent decision issued in February 2014, the RO granted a higher rating of 50 percent, effective January 27, 2014.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory impairment, restricted affect, panic attacks less than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, anger and irritability, intrusive thoughts, nightmares, flashbacks, avoidance, isolation, hypervigilance, and numbness.


CONCLUSIONS OF LAW

1.  Effective February 18, 2010, the criteria for a rating of 50 percent for PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The preponderance of the evidence shows that the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service VA and private treatment records and VA examination reports have been obtained.  

The Veteran was afforded VA PTSD examinations in September 2010 and January 2014.  The resulting reports are adequate because the examiners discussed his medical history, described his disabilities and symptoms in detail, conducted examinations, and provided clear conclusions connected to supporting data by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not reported, nor does the record show, that his PTSD has worsened in severity since the most recent examination in January 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's PTSD is currently rated 30 percent disabling prior to January 27, 2014, and 50 percent disabling thereafter.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned ratings and that he is entitled to higher initial ratings.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2014).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Following a review of the relevant evidence of record, the Board finds that for the entire appeal period (beginning February 18, 2010), the criteria for a rating of 50 percent are met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory impairment, restricted affect, panic attacks less than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, anger and irritability, intrusive thoughts, nightmares, flashbacks, avoidance, isolation, hypervigilance, and numbness.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent during the appeal period, as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

In this regard, there is no evidence of suicidal ideation, obsessional rituals that interfere with routine activities, spatial disorientation, or neglect of personal appearance and hygiene.  On the contrary, VA examination reports and treatment notes show unimpaired thought and insight, and consistent denial of obsessional rituals.  The Veteran has consistently denied suicidal ideation, intent, or plan.  At appointments he was always oriented times three and appropriately groomed and hygienic.  

As to speech, the April 2010 Vet Center intake evaluation noted rapid or pressured speech.  However, the Board finds that this symptom is "circumstantial, circumlocutory, or stereotyped speech," as contemplated by a 50 percent rating and does not represent the more extreme intermittently illogical, obscure, or irrelevant speech that would warrant a 70 percent rating.  Moreover, all of the VA treatment records and examinations found normal, coherent, logical, sequential speech.

As to judgment, the April 2010 Vet Center intake evaluation noted poor judgment.  However, VA treatment records and examination reports all found good, unimpaired judgment.  Thus the preponderance of the evidence does not show a deficiency in the area of judgment.

Treatment records show that the Veteran demonstrated depressed mood, anxiety, and disturbances of motivation and mood during the appeal period.  He was described as having an "extremely high level of anxiety" at the April 2010 Vet Center evaluation.  His difficulty concentrating has also been connected to anxiety.  Both VA examiners found that his panic attacks occurred less than once per week.  At the January 2014 VA examination he described his mood as somewhat stable but with anxiety about "getting out and going anywhere."  In multiple VA treatment records he denies issues with mood (July 2010, March 2011, May 2011, August 2011) and had negative depression screens (August 2010, June 2013).  Thus, at no time does the evidence show a degree of panic or depression rising to the level of near-continuous contemplated by a 70 percent rating.  

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran has good relationships with family but is socially withdrawn otherwise and has no close friends.  He has been married to his spouse for more than 30 years and all evidence shows that she is supportive.  In the April 2010 Vet Center evaluation, he reported "a lot of difficulty being around others" and he was described by the evaluator as "very uncomfortable socially."  In VA treatment records and at both VA examinations, he reported that his relationships with his five siblings, spouse, four children, and two grandchildren are good, and that his spouse is very supportive.  However, he has become more socially withdrawn since service, has no close friends, and does not attend public functions.  An August 2011 VA treatment record states that he is active with his family.  Thus, the Board finds that while he has difficulty establishing and maintaining effective relationships, he is not unable to do so.

As to other symptoms indicative of a higher rating, there is evidence of easy irritability and angry outbursts (see April 2010 Vet Center report, September 2010 and January 2014 VA examination reports).  The January 2014 VA examiner found impaired impulse control.  However, the Veteran has no history of violence, and there is no evidence that this symptom causes deficiencies in most areas.  Therefore, the Board does not find that the Veteran has sufficiently impaired impulse control, standing alone, to warrant a 70 percent disability rating during this period.  

Finally, in a July 2010 VA treatment record the Veteran was shown to have difficulty adapting to stressful circumstances and had been unemployed for 15 months "due to stress."  The evidence thus shows difficulty adapting to stressful circumstances that led to deficiencies in the areas of work and mood.  However, the difficulty did not lead to deficiencies in family relations, judgment, or thinking; thus the Board finds that the level of impairment contemplated by a 70 percent rating is not shown.

The Board further finds that for the entire appeal period, the Veteran's symptoms did not more nearly approximate a rating of 100 percent, as they were not of such a severity or frequency to result in total occupational and social impairment.  The evidence does not show total social impairment, as the Veteran has good relationships with his spouse, children, grandchildren, and siblings.  Nor is there total occupational impairment.  After his separation from service in 1994, the Veteran's longest employment with a single employer was for 10 years.  He appears to have been employed regularly in various jobs until around 2009, when the company for which he was a Project Manager lost some contracts.  The September 2010 VA examiner found that the unemployment was not due primarily to the effects of a mental condition.  The Veteran has been permanently employed at Grand Coulee Dam since January 2012.  He was still employed there at the time of the January 2014 VA examination and there is no indication that this has changed.  Thus, the evidence does not show total occupational impairment.  

Further, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, or memory loss for own occupation or own name.  On the contrary, VA examination reports and treatment notes show normal, linear, focused thinking; appropriate thought content free of hallucinations and delusions; appropriate behavior; and consistent denial of homicidal and suicidal ideation.  At appointments the Veteran was always oriented times three and appropriately groomed and hygienic.  He had no problems with activities of daily living.

As to memory impairment, the April 2010 Vet Center evaluation states that the Veteran has left previous jobs due to difficulty focusing and being able to concentrate on complex multi-step problems and highly skilled tasks.  The September 2010 VA examiner found mild memory impairment because the Veteran forgot names and conversation, but did not forget directions.  The Board does not find that the mild memory impairment described by the evidence most closely approximates the severe type of memory loss contemplated by a higher rating.  It is not commensurate with forgetting one's own occupation or own name.

The evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including anger, intrusive thoughts, nightmares, flashbacks, avoidance, isolation, hypervigilance, and numbness.  While these symptoms contribute to his social and occupational impairment, the evidence does not show that the impairment results in deficiencies in most areas.  Rather, deficiencies are shown in the areas of work and mood, but not in thinking, family relations, or judgment.  Thus, a rating in excess of 50 percent is not warranted for these symptoms.

Finally, the Veteran was assigned three GAF scores during the appeal period.  In April 2010 the Vet Center assigned a GAF of 41.  In July 2010, the Veteran's treating VA psychiatrist assigned a GAF of 60.  The September 2010 VA examiner assigned a GAF score of 50.  These scores were assigned within a five month period.  The Board finds that the GAF of 60 assigned by the treating VA psychiatrist most closely approximates the symptoms and impairment shown by the record as a whole.  GAF scores between 51and 60 indicate moderate symptoms and impairment that correspond to the Veteran's, including social difficulty with those outside of his family, restricted affect, and panic attacks less than once a week.  

The serious symptoms and impairment characteristic of the GAFs of 41 and 50 (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, unable to keep a job) are not present.  While he was unemployed for part of the appeal period, he has been steadily employed since January 2012.  Moreover, the September 2010 VA examiner described the Veteran's current occupational and social impairment as occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  It is clear the examiner did not find the kind of serious symptoms and impairment characteristic of a 70 percent rating.  Further, the January 2014 VA examiner did not find the severe type of impairment that would be consistent with low GAF scores.  Indeed, she described the Veteran's occupational and social impairment as due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Thus, the Board finds that Veteran's GAF scores do not support a finding that he has the severe symptomatology that would warrant a 70 percent rating.

In summary, the evidence does not show occupational and social impairment resulting in deficiencies in most areas, or in total occupational and social impairment.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal period and therefore staged ratings are not appropriate.  Hart.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's service-connected PTSD.  That disability is characterized by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory impairment, restricted affect, panic attacks less than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and irritability.  These manifestations are contemplated by the rating criteria.  The Board has also considered symptoms of anger, intrusive thoughts, nightmares, flashbacks, avoidance, isolation, hypervigilance, and numbness that are not found in the rating schedule and concluded that the Veteran's overall impairment more nearly approximates reduced reliability and productivity.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the Veteran is employed, the question of entitlement to a TDIU is not raised.


ORDER

Subject to the law and regulations governing payment of VA monetary benefits, effective February 18, 2010, a 50 percent rating for PTSD is granted.

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


